

FRANKLIN ELECTRIC CO., INC.
 
DEFERRED COMPENSATION PLAN
 
Effective December 12, 2008
 

December 2008
 
 

--------------------------------------------------------------------------------

 

INTRODUCTION
 
This Franklin Electric Co., Inc. ("Franklin") Deferred Compensation Plan (the
"Plan") is hereby established, effective December 12, 2008, to allow eligible
executive officers of Franklin and certain affiliates to defer receipt of
portions of their base salary and bonus awards.  The Plan is unfunded and is
maintained by Franklin primarily for the purpose of providing deferred
compensation for a select group of management or highly-compensated employees.
 
ARTICLE 1.
 


 
DEFINITIONS
 
1.1.  
"Account" shall mean the bookkeeping account maintained for each Participant to
record his Salary Deferrals, and the amount of any Awards he has elected
to defer under this Plan, as adjusted pursuant to Article 5.  

 
1.2.  
"Administrator" shall mean Franklin.  The duties of the Administrator shall be
performed by the Committee.

 
1.3.  
"Affiliated Company" shall mean Franklin and any company or corporation directly
or indirectly controlled by Franklin.

 
1.4.  
"Award" shall mean the amount awarded to a Participant as a bonus under any
bonus program adopted by Franklin from time to time.

 
1.5.  
"Award Deferral Agreement" shall mean a Deferral Agreement filed in accordance
with the award deferral program described in Article 3.

 
1.6.  
"Board" shall mean the board of directors of Franklin.

 
1.7.  
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 
1.8.  
"Committee" shall mean the Board or a committee designated by the Board.

 
1.9.  
"Compensation" shall mean the base compensation and Award payable to an Eligible
Executive.

 
1.10.  
"Deferral Agreement" shall mean either an Award Deferral Agreement or a Salary
Deferral Agreement, or both if the context so requires.  A Deferral Agreement
shall be a completed agreement between an Eligible Executive and a Participating
Company of which he is an employee under which the Eligible Executive agrees to
defer an Award or make Salary Deferrals under the Plan, as the case may be.  The
Deferral Agreement shall be on a form prescribed by the Administrator and shall
include any amendments, attachments or appendices.

 
1.11.  
"Distribution Option(s)" shall mean, with respect to an Account under the Plan,
the election by the Participant of the form of payment Distribution Option
elections made on the initial Deferral Agreement.

 
1.12.  
"Effective Date" shall mean December 12, 2008 or, with respect to the Eligible
Executives of a company or corporation that adopts the Plan, the date such
company or corporation becomes a Participating Company.

 
1.13.  
"Eligible Executive" shall mean an executive officer of a Participating Company
who is so notified of his eligibility in writing by the Administrator, at any
time after the Administrator has designated any other executive officer or
former executive officer of an Affiliated Company as an Eligible Executive;
provided, however, that only those executive officers or former executive
officers considered to be a select group of management or highly compensated may
be designated as Eligible Executives under this Plan.  Any change to the
eligibility must be pre-approved by the Management Organization and Compensation
Committee of the Board.

 
1.14.  
"Employment Termination" shall mean, with respect to a Participant, the
termination of the Participant's employment for any reason by the Participating
Company that had been employing the Participant and all other Affiliated
Companies; provided, however, that no event shall constitute an "Employment
Termination" under this Plan if it does not constitute a "separation from
service" within the meaning of Code section 409A(a)(2)(A)(i).

 
1.15.  
"Participant" shall mean, except as otherwise provided in Article 2, each
Eligible Executive who has executed a Deferral Agreement as described in Section
2.1.

 
1.16.  
"Participating Company" shall mean Franklin and any company or corporation
directly or indirectly controlled by Franklin which the Board designates for
participation in the Plan in accordance with Section 8.5(b).

 
1.17.  
"Plan" shall mean the Franklin Electric Co., Inc. Deferred Compensation Plan, as
amended from time to time.

 
1.18.  
"Plan Year"  shall mean the Effective Date through December 31, 2008 and,
thereafter, the calendar year.

 
1.19.  
"Salary Deferrals" shall mean the amounts credited to a Participant's Account
under Section 4.3.

 
1.20.  
"Salary Deferral Agreement" shall mean a completed agreement between an Eligible
Executive and a Participating Company of which he is an employee under which the
Eligible Executive agrees to make Salary Deferrals under the Plan in accordance
with the salary-deferral program described in Article 4.  The Salary Deferral
Agreement shall be on a form prescribed by the Administrator and shall include
any amendments, attachments or appendices.

 
1.21.  
"Trust" shall mean the trust, if any, established to hold assets of the Plan and
which substantially conforms to the terms of the Internal Revenue Service model
trust as described in Revenue Procedure 92-64, 1992-2 C.B. 422.

 
1.22.  
"Unforeseeable Emergency" shall mean a severe financial hardship as defined in
Section 6.3 of this Plan.

 
1.23.  
"Valuation Date" shall mean each business day on which the securities markets
are open.

 
ARTICLE 2.
 


 
MEMBERSHIP AND DEFERRAL AGREEMENTS
 
2.1.  
In General.

 
(a)  
An Eligible Executive shall become a Participant as of the date he files his
initial Deferral Agreement with the Administrator.  However, such Deferral
Agreement shall be effective for purposes of deferring an Award or making Salary
Deferrals only as provided in Articles 3 and 4.

 
(b)  
A Deferral Agreement shall be in writing and properly completed on a form
approved by the Administrator, which shall be the sole judge of the proper
completion thereof.  Except as provided in Sections 3 or 4, such Agreement shall
provide for the deferral of an Award or for Salary Deferrals, shall specify the
Distribution Option applicable to the deferrals, and may include such other
provisions as the Administrator deems appropriate.  A Deferral Agreement and
Distribution Option elected shall not be revoked or modified with respect to the
allocation of prior deferrals except pursuant to Section 2.2 or Article 6.

 
(c)  
As a condition of membership the Administrator may require such other
information as it deems appropriate.

 
2.2.  
Modification of Deferral Agreement.

 
(a)  
A Participant may elect to change, modify or revoke a Deferral Agreement as
follow:

 
(i)  
With respect to an Award attributable to a Participant's service for a calendar
year, the Participant may change the amount he elects to defer by completing and
filing an Award Deferral Agreement prior to June 30 of that calendar year, as
provided in Article 3.

 
(ii)  
A Participant may change the rate of his future Salary Deferrals, or suspend his
Salary Deferrals prior to the beginning of a calendar year for that calendar
year or on account of Unforeseeable Emergency.

 
2.3.  
Employment Termination:  Re-employment.

 
(a)  
A Participant's deferrals shall cease, subject to Section 2.4, upon a
Participant's Employment Termination.

 
(b)  
Upon re-employment as an Eligible Executive, a former Participant may become a
Participant again as follows:

 
(i)  
in the case of a former Participant who prior to re-employment received the
balance in his Account, by executing a Deferral Agreement under Section 2.1 as
though for all purposes of the Plan the Affiliated Companies had never employed
the former Participant;

 
(ii)  
in the case of a former Participant who prior to re-employment did not receive
the balance in his Account, by executing a Deferral Agreement under Section 2.1;
provided his Distribution Options and beneficiary designation with respect to
the balance in his Account shall remain in effect.

 
2.4.  
Change in Status.

 
(a)  
In the event that a Participant ceases to be an Eligible Executive with respect
to Salary Deferrals but continues to be employed by an Affiliated Company, his
Salary Deferrals shall thereupon be suspended until such time as he shall once
again become an Eligible Executive.  All other provisions of his Salary Deferral
Agreement shall remain in force and he shall continue to be a Participant of the
Plan.

 
(b)  
In the event that a Participant ceases to be an Eligible Executive with respect
to the deferral of Awards but continues to be employed by an Affiliated Company,
he shall continue to be a Participant of the Plan but shall not be eligible to
defer any portion of any future Awards until such time as he shall once again
become an Eligible Executive.

 
ARTICLE 3.
 


 
AWARD DEFERRAL PROGRAM
 
3.1.  
Filing Requirements.

 
(a)  
(i)  With respect to an Award for services rendered for a Plan Year or a period
of years (in the case of a long-term Award), an Eligible Executive may elect up
to 90% of that Award.  Such election shall be made by filing an Award Deferral
Agreement with the Administrator on or before the close of business on June 30
of that calendar year, or, in the case of a long-term Award, by June 30 of the
initial year.  In the event that June 30 does not fall on a weekday, such filing
must be made by the close of business on the last prior business day.

 
 
(ii)  Notwithstanding the foregoing, for the initial Plan Year, an Eligible
Executive, pursuant to transition relief rules issued by the Internal Revenue
Service, may elect to defer an Award, including a long-term Award, payable in
2009 by filing an Award Deferral Agreement within 20 days of the Effective Date
(but in no event later than December 31, 2008.)

 
(b)  
With respect to an Award identified in Section 1.6, an Eligible Executive's
election to defer a portion of his Award shall be effective on the last day that
such deferral may be elected under Section 3.1(a) or 3.1(b) and shall be
effective only for the Award in question.  An Eligible Executive may not revoke
or change his election to defer all or a portion of his Award at any time after
the date the election becomes effective, as described in the preceding sentence.

 
3.2.  
Amount of Deferral.

 
(a)  
The maximum Award deferred shall be 90% of any Award, and must be in 10%
increments.

 
(b)  
The minimum amount which an Eligible Executive may defer in any year shall be
the lesser of $5,000 or the maximum amount determined under Section 3.2(a)
above.  If an Eligible Executive elects to defer less than this amount, his
election shall not be effective.

 
3.3.  
Crediting to Account.  The amount of Award which an Eligible Executive has
elected to defer for a calendar year shall be credited to his Account as of the
Valuation Date coincident with or next following the date the Award would have
been paid to the Eligible Executive.

 
ARTICLE 4.
 


 
SALARY DEFERRAL PROGRAM
 
4.1.  
Filing Requirements.

 
(a)  
Effective as of January 1, 2009, an individual who becomes an Eligible Executive
on or after the Effective Date may file a Salary Deferral Agreement with the
Administrator within thirty (30) days after he becomes an Eligible Executive, in
such manner as the Administrator may prescribe.

 
(b)  
An Eligible Executive who fails to file a Salary Deferral Agreement with the
Administrator as provided in Section 4.1(b) may file a Salary Deferral Agreement
during any December for deferrals of salary otherwise payable for services
during in the following calendar year.

 
4.2.  
Salary Deferral Agreement.  An Eligible Executive's Salary Deferral Agreement
shall authorize a reduction in his base pay with respect to his Salary Deferrals
under the Plan.  The Agreement shall be effective for payroll periods beginning
on or after the later of (a) the Effective Date; or (b) the first day of the
month following the date the Salary Deferral Agreement is filed with the
Administrator in accordance with Section 4.1.  Paychecks applicable to those
payroll periods shall be reduced accordingly.

 
4.3.  
Amount of Salary Deferrals.  Effective as soon as practicable after each pay
date following the effective date of an Eligible Executive's Salary Deferral
Agreement, his Accounts shall be credited with an amount of Salary Deferral, if
any, for each payroll period, as he elects in his Salary Deferral Agreement. The
maximum percentage deferral is 50%, and must be made in 10% increments.

 
4.4.  
Changing Salary Deferrals.

 
(a)  
An Eligible Executive's election on his Salary Deferral Agreement of the rate at
which he authorizes Salary Deferrals under the Plan shall remain in effect in
subsequent calendar years unless he files with the Administrator an amendment to
his Salary Deferral Agreement modifying or revoking such election.  The
amendment shall be filed by December 31 and shall be effective for payroll
periods beginning on or after the following January 1.

 
(b)  
Notwithstanding Section 4.4(a), an Eligible Executive may, in the event of an
Unforeseeable Emergency, request a suspension of his Salary Deferrals under the
Plan.  The request shall be made in a time and manner determined by the
Administrator, and shall be effective as of such date as the Administrator
prescribes.  The Eligible Executive may apply to the Administrator to resume his
Salary Deferrals with respect to payroll periods beginning on or after the
January 1 following the date the Unforeseeable Emergency no longer exists.

 
ARTICLE 5.
 


 
MAINTENANCE OF ACCOUNTS
 
5.1.  
Accounts Generally.

 
The Administrator shall credit Deferrals to an Account, which shall be a record
keeper entry, adjusted for earnings or losses, pursuant to Section 5.2.
 
5.2.  
Adjustment of Account for Earnings/Losses.

 
(a)  
As of each Valuation Date, a Participant's Account shall be credited or debited
with the amount of earnings or losses with which such Account would have been
credited or debited, assuming it had been invested in one or more investment
funds, or earned the rate of return of one or more indices of investment
performance based on those funds actually used for the Franklin 401(k) Plan and
set forth in Schedule 5.2, as amended from time to time, and elected by the
Participant or former Participant, for purposes of measuring the investment
performance of his Account.

 
(b)  
The designation of any such investment funds or indices shall not require the
Affiliated Companies to invest or earmark their general assets in any specific
manner.

 
5.3.  
Investment Performance Elections.  Each Participant and, if applicable, former
Participant, shall file an initial investment election with the Administrator
with respect to the investment of his Account within such time period and on
such written form or identity-secured internet or telephonic means as the
Administrator may prescribe.  The election shall designate the investment fund
or funds or index or indices of investment performance which shall be used to
measure the investment performance of the Participant's Account.

 
5.4.  
Changing Investment Elections.  As of any Valuation Date, a Participant may
change his election in Section 5.3 with respect to his future Award and Salary
Deferrals or may reallocate the current balance of his Account, thereby changing
the investment fund or funds or index or indices of investment performance used
to measure the future investment performance of his existing Account balance, by
filing an appropriate written form or through identity-secured internet or
telephonic means as approved by the Administrator from time to time.

 
5.5.  
Vesting of Account.  Each Participant shall be fully vested in his Account.

 
5.6.  
Individual Account Records.  The Administrator shall maintain, or cause to be
maintained, records showing the individual balances of his Account.  At least
once a year, each Participant and, if applicable, former Participant shall be
furnished with a statement setting forth she value of his Account.

 
ARTICLE 6.
 


 
PAYMENT OF BENEFITS
 
6.1.  
Commencement of Payment.

 
(a)  
Except as provided in Section 6.3, the distribution of the Participant's or
former Participant's Account shall commence, pursuant to Section 6.2, on or
after the occurrence of the Participant's Employment Termination.

 
(b)  
At any time that Franklin or a Participating Company is publicly traded on an
established securities market or otherwise, any Participant employed by that
Participating Company who is a "key employee" within the meaning of Code section
416(i) (without regard to paragraph (5) of that subsection) shall not receive a
distribution on account of Employment Termination before six months after the
date of the Participant's Employment Termination.

 
6.2.  
Method of Payment.  Each of a Participant's or former Participant's Account
shall be distributed to him, or in the event of his death to his Beneficiary, in
a cash single sum payment as soon as administratively practicable following the
1st of the month following the date the Participant the distributable
event.  Notwithstanding the foregoing, a Participant may make a Distribution
Option election to receive distribution of his Account in semi-annual
installments over a period not to exceed ten (10) years.  Installments shall be
determined as of each June 30 and December 31 and shall be paid as soon as
administratively practicable thereafter.  Installments shall commence as of the
July 1 or January 1 coincident with or next following the date the Participant
incurs the distributable event elected as a Distribution Option under Section
6.1, or as soon as administratively practicable thereafter.  The amount of each
installment shall equal the balance in the Account as of the Valuation Date of
determination, divided by the number of remaining installments (including the
installment being determined).  The Distribution Option election shall be
irrevocable.

 
6.3.  
Hardship Withdrawal.

 
(a)  
While employed by the Participating Companies, a Participant or former
Participant may, in the event of an Unforeseeable Emergency, as defined below,
request a withdrawal from his Account.  The request shall be made in a time and
manner determined by the Administrator, shall not be for a greater amount than
the amount reasonably needed to satisfy the emergency need, plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
and shall be subject to approval by the Administrator.

 
(b)  
Unforeseeable Emergency shall be determined by the Administrator in its sole
discretion, and shall mean severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant,
the Participant's spouse, or of a dependent (as defined in Section 152(a) of the
Code), loss of the Participant's property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  The circumstances that will constitute
an Unforeseeable Emergency will depend upon the facts of each case, but, in any
case, payment may not be made to the extent that such hardship is or may be
relieved:

 
(i)  
Through reimbursement or compensation by insurance or otherwise; or

 
(ii)  
By liquidation of the Participants assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship.

 
Examples of what are not considered to be Unforeseeable Emergencies include the
need to send a Participant's child to college or the desire to purchase a home.
 
6.4.  
Designation of Beneficiary.  A Participant or former Participant may, in a time
and manner determined by the Administrator, designate a beneficiary and one or
more contingent beneficiaries (which may include the Participant's or former
Participant's estate) to receive any benefits which may be payable under this
Plan upon his death.  If the Participant or former Participant fails to
designate a beneficiary or contingent beneficiary, or if the beneficiary and the
contingent beneficiaries fail to survive the Participant or former Participant,
such benefits shall be paid to the Participant's or former Participant's
estate.  A Participant or former Participant may revoke or change any
designation made under this Section 6.4 in a time and manner determined by the
Administrator.

 
6.5.  
Status of Account Pending Distribution.  Pending distribution, a former
Participant's Account shall continue to be credited with earnings and losses as
provided in Section 5.2.  The former Participant shall be entitled to change his
investment elections under Section 5.3 or apply for hardship withdrawals under
Section 6.3 to the same extent as if he were a Participant of the Plan.

 
6.6.  
Installments and Withdrawals Pro-Rata.  In the event of an installment payment
or hardship withdrawal, such payment or withdrawal shall be made on a pro-rata
basis from the portions of the Participant's or former Participant's existing
Account balance which are subject to different measures of investment
performance.

 
ARTICLE 7.
 


 
AMENDMENT OR TERMINATION
 
7.1.  
Right to Terminate.  The Board may, in its sole discretion, terminate this Plan
and the related Deferral Agreements at any time.  To the extent consistent with
Section 8.7, each Participant, former Participant and beneficiary shall, in that
event, receive a single sum payment equal to the balance in his Account.  In
that event, the single sum payment shall be made as soon as practicable
following the date the Plan is terminated and shall be in lieu of any other
benefit which may be payable to the Participant, former Participant or
beneficiary under this Plan.  To the extent such single sum payments would
violate Section 8.7; those benefits shall be paid according the Deferral
Agreements in effect immediately before the Plan termination.

 
7.2.  
Right to Amend.  The Board may, in its sole discretion, amend this Plan and the
related Deferral Agreements on thirty (30) days' prior notice to the
Participants and, where applicable, former Participants.  If any amendment to
this Plan or to the Deferral Agreements shall adversely affect the rights of a
Participant or former Participant, such individual must consent in writing to
such amendment prior to its effective date.  Notwithstanding the foregoing, the
change in any investment funds or investment index under Section 5.1 or the
restriction of future deferrals under the salary deferral program or award
deferral program shall not be deemed to adversely affect any Participant's or
former Participant's rights.

 
7.3.  
Uniform Action.  Notwithstanding anything in the Plan to the contrary, any
action to amend or terminate the Plan or the Deferral Agreements must be taken
in a uniform and nondiscriminatory manner.

 
ARTICLE 8.
 


 
GENERAL PROVISIONS
 
8.1.  
No Funding.  Nothing contained in this Plan or in a Deferral Agreement shall
cause this Plan to be a funded retirement plan.  Neither a Participant, former
Participant, his beneficiary, contingent beneficiaries, heirs or personal
representatives shall have any right, title or interest in or to any funds of
the trust or the Affiliated Companies on account of this Plan or on account of
having completed a Deferral Agreement.  The assets held in any trust shall be
subject to the claims of creditors of Franklin.  Each Participant or former
Participant shall have the status of a general unsecured creditor of the
Affiliated Companies and this Plan constitutes a mere promise by the Affiliated
Companies to make benefit payments in the future.

 
8.2.  
No Contract of Employment.  The existence of this Plan or of a Deferral
Agreement does not constitute a contract for continued employment between an
Eligible Executive or a Participant and an Affiliated Company. The Affiliated
Companies reserve the right to modify Eligible Executive's or Participant's
remuneration and to terminate an Eligible Executive or a Participant for any
reason and at any time, notwithstanding the existence of this Plan or of a
Deferral Agreement.

 
8.3.  
Withholding Taxes.  All payments under this Plan and all amounts credited to
Accounts hereunder shall be net (unless withholdings are, with the
Administrator's consent, netted from other income) of an amount sufficient to
satisfy any federal, state or local income and employment tax withholding
requirements.

 
8.4.  
Non-alienation.  The right to receive any benefit under this Plan may not be
transferred, assigned, pledged or encumbered by a Participant, former
Participant, beneficiary or contingent beneficiary in any manner and any attempt
to do so shall be void.  No such benefit shall be subject to garnishment,
attachment or other legal or equitable process without the prior written consent
of the Affiliated Companies.

 
8.5.  
Administration.

 
(a)  
This Plan shall be administered by the Committee.  Certain administrative
functions, as set forth in the Plan, shall be the responsibility of the
Administrator.  The Committee shall interpret the Plan with discretionary
authority, establish regulations to further the purposes of the Plan and take
any other action necessary to the proper operation of the Plan in accordance
with guidelines established by the Committee or, if there are no such
guidelines, consistent with furthering the purpose of the Plan.

 
(b)  
The Board, in its sole discretion and upon such terms as it may prescribe, may
permit any company or corporation directly or indirectly controlled by Franklin
to participate in the Plan.

 
(c)  
Prior to paying any benefit under this Plan, the Administrator or the Committee
may require the Participant, former Participant, beneficiary or contingent
beneficiary to provide such information or material as they, in their sole
discretion, shall deem necessary for it to make any determination it may be
required to make under this Plan.  The Committee or Administrator may withhold
payment of any benefit under this Plan until it receives all such information
and material and is reasonably satisfied of its correctness and genuineness.

 
(d)  
Subject to applicable law, any interpretation of the provisions of the Plan and
any decision on any matter within the discretion of the Committee made by the
Committee in good faith shall be binding on all persons.  A misstatement or
other mistake of fact shall be corrected when it becomes known and the Committee
shall make such adjustment on account thereof as the Committee considers
equitable and practicable.

 
(e)  
If a claim for benefits made by a Participant or his beneficiary is denied, the
Administrator shall within ninety (90) days (or one hundred eighty (180) days if
special circumstances require an extension of time) after the claim is made
furnish the person making the claim with a written notice specifying the reasons
for the denial.  Such notice shall also refer to the pertinent Plan provisions
on which the denial is based, describe any additional material or information
necessary for properly completing the claim and explain why such material or
information is necessary, and explain the Plan's claim review procedures.  If
requested in writing, the Committee shall afford each claimant whose claim has
been denied a full and fair review of the Administrator's decision and, within
sixty (60) days (one hundred twenty (120) days if special circumstances require
additional time) of the request for reconsideration of the denied claim, the
Committee shall notify the claimant in writing of the Committee's final
decision.

 
8.6.  
Construction.

 
(a)  
The Plan is intended to constitute an unfunded deferred compensation arrangement
for a select group of management or highly compensated employees and a rights
hereunder shall, to the extent not preempted by federal law, be governed by and
construed in accordance with the laws of the State of Indiana without giving
effect to applicable principles of conflicts of law to the extent that the
application of the law of another jurisdiction would be required thereby.

 
(b)  
The masculine pronoun shall mean the feminine wherever appropriate.

 
(c)  
The captions in this Plan document are inserted as a matter of convenience and
shall not affect the construction of the Plan.

 
8.7.  
Code Section 409A Standards.  This Plan, and all Deferral Agreements pursuant to
this Plan, shall be affected, interpreted, and applied in a manner consistent
with the standards for nonqualified deferred compensation plans established by
Code section 409A and its interpretive regulations (the "Section 409A
Standards"). To the extent that any terms of the Plan or a Deferral Agreement
would subject any Participant to gross income inclusion, interest, or additional
tax pursuant to Code section 409A, those terms are to that extent superseded by
the applicable Section 409A Standards.

 


 
This Plan adopted by Franklin as of the Effective Date, and signed by an
authorized officer hereof as of its ratification by the Board on December 12,
2008.
 
By:                                                              


Title:                                                                



December 2008                                                                --


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.2
FRANKLIN ELECTRIC CO., INC.
DEFERRED COMPENSATION PLAN


Pursuant to Section 5.2 of the Plan, the investment benchmarks offered, as of
December 12, 2008, are:
 
1.           Wells Fargo Stable Return Fund
2.           American Beacon Large Cap Value Fund
3.           American Century Small Company Fund


Dated this 12th day of December 2008.
 
BDDB01 5473903v1




December 2008                                                                --


 
 

--------------------------------------------------------------------------------

 
